number release date tl-n-2493-99 uilc dollar_figure department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice memorandum for district_counsel assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding an examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent sub year year year year year year year year day day day day day day date x date y state x state y issues whether the signature of sub on the original refund claim purportedly for the group's consolidated tax_year is subject_to waiver by the service if the service actively considers the claim on the merits whether the original refund claim filed by sub constitutes an informal claim_for_refund on behalf of parent whether sub may file the refund claim for parent under the rationale of williams v united_states whether parent's loss of its charter affects the validity of sub 1's refund claim whether sub 1's submission of substantiating information constitutes a second claim_for_refund whether the second claim_for_refund is timely filed whether unnecessary litigating hazards are created by disallowing sub 1's claim on the basis that sub was not the proper party to file the refund claim whether parent can now ratify sub 1's refund claim assuming it renews its charter by paying all state franchise_taxes due conclusions no consideration of a claim on its merits does not waive a jurisdictional requirement such as the capacity or standing of the claimant no the refund claim is not an informal claim because it was not filed by the proper parties no sub may not file the refund claim under the rationale of williams v united_states no parent's loss of its charter does not affect the invalid refund claim filed by sub sub 1's submission of substantiating information may perfect its earlier filed claim however since sub was not the taxpayer the amended claim is not valid the second claim filed by sub is untimely there are minimal litigating hazards associated with raising the standing issue since it is separate from the consideration of the merits of the case parent cannot now ratify sub 1's refund claim under state law facts for the taxable_year ending day of year parent and its subsidiaries filed a consolidated_income_tax_return parent was organized under the law of state x and the subsidiaries were organized under the law of state y one of the subsidiaries was sub because of intervening ownership changes on day of year and day of year sub filed separate_income tax returns sub had a net_operating_loss nol for its day l year income_tax return that purports to be eligible to be carried back to its consolidated_income_tax_return for day of year sub and the other subsidiaries of parent have been dissolved under state y's law and are in bankruptcy no trustee in bankruptcy has been appointed the bankruptcy court has ordered that any federal tax refunds due the bankrupt corporations be paid to a secured creditor of those corporations each of the bankrupt corporations has given a power_of_attorney form for year to the attorney representing the secured creditor in the bankruptcy proceedings on the power_of_attorney forms the bankrupt corporations checked the box authorizing the authorized power_of_attorney to receive but not negotiate tax_refund checks parent did not file for bankruptcy parent is still in existence having never filed articles of dissolution but its charter was revoked as of day of year for failure to pay state franchise_taxes although parent is no longer operating it may obtain reinstatement of its charter by paying the franchise_taxes due sub obtained an extension to day of year for filing its federal_income_tax return for its taxable_year ending day of year the loss_year but did not file the return until day of year that return reported the net_operating_loss nol in question no form sec_872 consent to extend the statute_of_limitations on assessment were executed with respect to the loss_year on day of year sub filed a timely amended_return to carry back the nol for the loss_year to the consolidated_return for day of year claiming a refund hereafter referred to as the original claim_for_refund sub filed the amended claim_for_refund in its name with its ein on day of year the service issued a statutory notice of disallowance of the claim by certified mail the irs noted that sub did not carry back its nol for the loss_year three years but rather carried it back to year the irs also noted that the consolidated_return had losses which could be carried over to day of year and carried back to day of year in addition it was noted that at least one other subsidiary filing on day of year had nols which could be carried back to the consolidated group's day of year income the service concluded that it was impossible to determine the correct amount of refund attributable to sub 1's nol carrybacks based on the information provided on date x sub supplied the irs information to substantiate the disallowed claim hereafter referred to as the amended claim sub and the service entered into an agreement to extend the i r c ' two year period for filing a refund_suit to date y in the waiver the service specifically reserved the right to raise any defenses available to it including that the wrong party filed the return for the consolidated_group in this case sub filed an amended income_tax return on behalf of parent carrying back its separate nol for its day year return into day year of the group in the field_service_advice to you dated we concluded that the common parent is the proper party to file a claim with the service seeking a refund of taxes paid in a consolidated tax_return year based on an nol arising in a subsequent separate_return_year under treas reg ' a only the parent or its agent is entitled to file an amended_return for the group parent did not file a power_of_attorney appointing sub as its agent as a consequence we concluded that parent should have filed the refund claim because it was still in existence it still had its charter and it was still operating at the time sub filed the claim law and analysis issue - whether the irs waived its right to object to sub 1's lack of authority you ask whether the service can be deemed to have waived sub 1's lack of authority to file a claim if a court concludes that the service disallowed the claim on its merits sec_6402 provides that the overpayment_of_tax will be credited and the excess of such credit will be refunded only to the person who made the overpayment under i r c ' a of the code a claim_for_refund must be aduly filed before a refund action may be maintained in any court to be aduly filed within the meaning of i r c ' a claim must comply with the requirements of i r c ' wall industries inc v united_states cl_ct sec_6511 requires a claim_for_refund for overpayment_of_tax imposed ain respect of which tax the taxpayer is required to file a return must be filed aby the taxpayer within a specific time period emphasis supplied sec_7701 defines the ataxpayer as aany person subject_to any internal revenue tax in the case of affiliated_group_of_corporations that files a consolidated income_tax returns the common parent of the group is the agent for all the members of the group treas reg ' a as the agent for the affiliated_group the common parent must file all claims for refunds on behalf of each member of the group sec_1_1502-77 in this case parent did not file a claim_for_refund we have not found any cases directly addressing the aproper person to file a claim under the facts present the logical reasoning for this is that if the improper aperson files a claim and subsequently brings suit for a refund based on the claim the issue raised by the procedural posture of the case is not whether the plaintiff is the proper person to file a claim but whether plaintiff is the proper person to maintain suit the courts addressing this issue have all been faced with a motion to dismiss for lack of jurisdiction the court addressing this issue has held the aproper taxpayer is the person subject_to and legally liable for paying the tax conversely aa nontaxpayer cannot overpay taxes la courte oreilles chippewa indians 845_f2d_139 7th cir citing 470_f2d_585 ct_cl 618_fsupp_621 e d pa 759_f2d_755 9th cir 740_f2d_851 11th cir the underlying premise of these cases is the issue of sovereign immunity in setting the conditions under which the united_states has consented to be sued however i r c and must be strictly construed since the statutory terms define the court jurisdiction united_states v dalm 494_us_696 312_us_584 case development hazards and other considerations thus we believe the requirement that taxpayer file the refund claim is not subject_to waiver since sub was not the taxpayer for purposes of the consolidated_return_regulations no claim_for_refund was filed by the taxpayer issue - whether the refund claim filed by sub constitutes an informal claim_for_refund on behalf of parent case development hazards and other considerations as discussed in issue a claim_for_refund must be filed by the taxpayer the person subject_to the tax here the claim_for_refund was filed by sub you have advised us that under the consolidated_return_regulations only the common parent has authority to act for the consolidated_group parent has not appointed sub as its agent in addition sub was not the taxpayer for the purposes of the consolidated_return_regulations thus no formal or informal claim_for_refund was filed by the taxpayer parent in this case we note that no facts have been provided to us that would indicate that parent has filed a power_of_attorney appointing sub as its agent issue - whether sub can file a claim_for_refund on its own behalf under the rationale established in williams v united_states under williams v 514_us_527 the supreme court held that when a person pays an assessed tax to remove a federal_tax_lien on their property they have standing to bring a refund action even through the tax paid was assessed against a third party in williams the taxpayer husband was liable for unpaid employment_taxes after the assessment of the tax but before the service had filed any notices of federal_tax_lien against the couple's home the taxpayer husband transferred his interest in the home to his wife as part of a division of the marital assets in contemplation of a divorce settlement subsequently the wife contracted to sell the home one week prior to closing the service filed a notice of tax_lien against the wife as nominee to avoid a lawsuit by the prospective purchaser of the home the wife authorized the disbursement of funds to pay the taxpayer husband's liability the wife then filed a claim and suit_for_refund the supreme court held that refund jurisdiction extends to any person from whom a tax is involuntarily and erroneously collected and who has no other reasonable remedy case development hazards and other considerations the facts provided reveal that sub has not paid parent's tax sub merely filed a claim_for_refund on behalf of parent we do not believe the rational of williams applies to this factual scenario first there has been no tax involuntarily or erroneously collected second this is not a situation where parent was without a reasonable remedy to recover its tax overpayment since parent was the taxpayer it should have filed a claim_for_refund on its own behalf issue - whether parent's loss of its charter affects the validity of sub 1's refund claim in this case parent was incorporated under state x law therefore we look to state x law for the effect of revocation of parent's charter according to the court shall have jurisdiction to revoke the charter of any corporation for misuse or nonuse of privileges or franchises according to state x law corporate powers are in suspension after a revocation of the charter wax v riverview cemetery co a 2d del super ct stewart v commissioner tcmemo_1992_211 aff d without op 986_f2d_1424 10th cir and 810_f2d_726 8th cir reinstatement of its charter by payment of past fees restores all of the corporation's powers and validates a corporation's acts including acts done while its charter was suspended frederic g krapf son inc v gorson a 2d del case development hazards and other considerations in the instant case parent's charter was revoked on day of year thereafter under state x law it is treated as if it was in a suspended state from which it can be later revived upon compliance with certain state law provisions however even if parent later has its charter restored this will not affect the claim_for_refund filed by sub this is the case because sub was not the ataxpayer for the purposes of the consolidated_return_regulations see issue discussion therefore parent cannot ratify sub 1's second refund claim parent s only recourse would have been to file a claim_for_refund in its own name issue - whether submission of substantiating information constitutes a second claim as we understand the facts the original refund claim was filed by sub and was disallowed by the service because it was impossible to determine the correct amount of the refund based on the information supplied thereafter sub submitted additional substantiating information there is no limit to the number of refund claims that a taxpayer may file with the service see eg 330_f2d_635 ct_cl if two claims are identical the first claim will not trigger the two year period of limitations to file suit under i r c ' a if it was so poorly prepared as to be a nullity 463_fsupp_842 n d ohio aff d 638_f2d_962 6th cir and 240_fsupp_356 s d iowa the union commerce bank case stands for the proposition that if the service rejects a claim for lack of specific information detailing the factual and legal basis of the claim hereafter the specificity requirement the claim is a nullity therefore the two year period for filing suit after a disallowance of a claim is inapplicable because the claim is still imperfect and therefore invalid case development hazards and other considerations in the instant case the examiner stated that the taxpayer had failed to carry back the nol to the proper year this could be construed to be a consideration on the merits we feel however that the court would most likely consider the disallowance as based on lack of specificity this is because the examiner states that it is impossible to determine the correct amount of refund attributable to sub 1's nol carrybacks based on the information provided based on the foregoing since the service disallowed sub 1's claim for lack of specificity then sub could submit substantiating information and amend its original claim this amended claim will be considered a new claim and will start the two year period of limitations for filing suit under i r c ' however as discussed in issue the problem of the proper party filing the refund claim still exists thus the amended claim_for_refund is not valid because it was not filed by the ataxpayer issue - whether the amended claim_for_refund is timely filed sec_6511 of the code provides the period of limitations for filing refund claims attributable to net_operating_loss carrybacks sec_6511 provides that if the claim_for_refund relates to an overpayment attributable to a net_operating_loss_carryback the three year period for filing a claim_for_refund begins from the due_date including extensions for the year of the loss which results in the carryback the year of the net_operating_loss for the purpose of filing a refund claim is the year in which the loss is incurred not the year in which the loss is used to reduce taxes glenwood cooperative inc v united_states 73_f3d_334 fed cir case development hazards and other considerations in this case the loss_year return ending on day of year was extended to day of year three years after that date is day of year therefore any claim_for_refund filed after that date carrying back an nol is untimely unless an extension was obtained for the loss_year return by executing a form_872 consent in this case no consents were executed the amended claim_for_refund was filed on date x which was after day of year in addition as discussed in issue the amended claim was not filed by the taxpayer therefore it was invalid issue - whether there are any litigating hazards to disallowing sub 1's claim based on lack of authority the internal_revenue_code contains various provisions for obtaining a refund first under i r c ' a claim_for_refund must be filed with the secretary_of_the_treasury second under i r c ' a the claim must be filed by the taxpayer third under i r c ' a if an overpayment is made the refund shall be made to the person who made the overpayment see 759_f2d_755 n 9th cir according to the bruce case standing is a threshold jurisdictional question in every federal case a taxpayer may have a valid claim on the merits and nonetheless lack standing to receive the refund because the standing issue is independent from the merits determination it is proper for the court to decide that issue independently a basic rule_of standing is that one person cannot raise the claim of another 629_fsupp_1073 m d pa aff d 822_f2d_1334 3rd cir as discussed above a refund claim can only be filed by the ataxpayer the purpose of the standing doctrine is to ensure that refunds are paid to the proper parties case development hazards and other considerations in the instant case sub does not have standing to sue for a refund because sub is not the taxpayer or a proper agent for the taxpayer only parent can file for a refund of its own taxes on its own return we believe there are minimal litigating hazards to raising the standing issue ensuring that the refund goes to the proper party avoids the necessity for multiple payments and multiple lawsuits if sub wants to demonstrate that it was the proper party to file a claim_for_refund it must show that it was an agent for parent treas reg ' c provides that an authorized agent may file a refund claim for the taxpayer if a claim is filed by an agent a power_of_attorney must be attached treas reg ' e finally under treas reg ' b the agent cannot prosecute the claim unless it is authorized to practice_before_the_irs since sub has made no showing that it was an agent we believe it is proper to raise the standing issue issue - whether parent can ratify sub 1's refund claim if it renews its charter ratification is the express or implied adoption or confirmation by one person with knowledge of all material matters of an act performed on his behalf by another who lacked all authority to so restatement agency 2d sec_82 and 100a ratification serves to authorize an action which was preauthorized when taken under the agency law for state if the principal ratifies unauthorized acts of its agent the ratification relates back to the time of the acts and is equivalent to original authority hannigan v ltalo petroleum corp a 2d del ratification relates back and is the equivalent of authority at the commencement of the act and is the equivalent of authority at the commencement of the act 778_f2d_460 8th cir however an after the fact ratification does not relate back to the unauthorized filing so as to make it timely fec v nra political victory fund 513_us_88 the filing of a cause of action cannot be ratified after the statute_of_limitations for filing has expired unless waived by the intervening third party the reason for such doctrine is that intervening rights of a third party cannot be defeated by the ratification in other words it is essential that the party ratifying should be able not merely to do the act ratified at the time the act was done but also at the time of ratification case development hazards and other considerations based on the above we conclude that parent could only ratify the filing of the refund claim if the claim had been filed while parent s charter was restored if you have any questions concerning the above please call cc regional_counsel cc ser assistant regional_counsel tl cc ser
